EXHIBIT 10.15

 

[g176625khi001.gif]

 

 

 

 

 

2005 RETENTION STOCK OPTION

AGREEMENT

 

 


1.     GRANT OF OPTION.  INTELLISYNC CORPORATION, A DELAWARE CORPORATION (THE
“COMPANY”), HEREBY GRANTS TO [                ] (“OPTIONEE”), AN OPTION (THE
“OPTION”) TO PURCHASE THE TOTAL NUMBER OF SHARES OF COMMON STOCK (THE “SHARES”)
SET FORTH IN THE NOTICE OF STOCK OPTION GRANT, AS ATTACHED HERETO AS EXHIBIT A
(THE “NOTICE”), WHICH MAY BE TRANSMITTED TO OR VIEWED ONLINE BY OPTIONEE, (THE
TERMS OF WHICH ARE INCORPORATED HEREIN BY THIS REFERENCE), AT THE EXERCISE PRICE
PER SHARE SET FORTH IN THE NOTICE (THE “EXERCISE PRICE”).  THIS AGREEMENT SHALL
BE DEEMED EXECUTED BY THE COMPANY AND OPTIONEE UPON OPTIONEE’S ONLINE ACCEPTANCE
OF THE OPTION.


 


2.     DESIGNATION OF OPTION.  THIS OPTION IS INTENDED TO BE AN INCENTIVE STOCK
OPTION AS DEFINED IN SECTION 422 OF THE CODE ONLY TO THE EXTENT SO DESIGNATED IN
THE NOTICE, AND TO THE EXTENT IT IS NOT SO DESIGNATED OR FAILS TO QUALIFY AS AN
INCENTIVE STOCK OPTION, IT IS INTENDED TO BE A NON-STATUTORY STOCK OPTION. 


 


NOTWITHSTANDING THE ABOVE, IF DESIGNATED AS AN INCENTIVE STOCK OPTION, IN THE
EVENT THAT THE SHARES SUBJECT TO THIS OPTION (AND ALL OTHER INCENTIVE STOCK
OPTIONS GRANTED TO OPTIONEE BY THE COMPANY OR ANY PARENT OR SUBSIDIARY,
INCLUDING UNDER OTHER PLANS OF THE COMPANY) THAT FIRST BECOME EXERCISABLE IN ANY
CALENDAR YEAR HAVE AN AGGREGATE FAIR MARKET VALUE (DETERMINED FOR EACH SHARE AS
OF THE DATE OF GRANT OF THE OPTION COVERING SUCH SHARE) IN EXCESS OF $100,000,
THE SHARES IN EXCESS OF $100,000 SHALL BE TREATED AS SUBJECT TO A NON-STATUTORY
STOCK OPTION.


 


3.     TERMS, CONDITIONS AND FORM OF OPTIONS.  THE OPTION SHALL BE SUBJECT TO
THE FOLLOWING TERMS AND CONDITIONS:


 


(A)   OPTION EXERCISE PRICE.  THE OPTION EXERCISE PRICE FOR EACH OPTION SHALL BE
ESTABLISHED IN THE SOLE DISCRETION OF THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”); PROVIDED, HOWEVER, THAT (I) THE OPTION EXERCISE PRICE PER SHARE FOR AN
INCENTIVE STOCK OPTION SHALL BE NOT LESS THAN THE FAIR MARKET VALUE, AS
DETERMINED BY THE BOARD, OF A SHARE ON THE DATE OF THE GRANTING OF THE OPTION,
(II) THE OPTION EXERCISE PRICE PER SHARE FOR A NON-STATUTORY STOCK OPTION SHALL
NOT BE LESS THAN EIGHTY-FIVE PERCENT (85%) OF THE FAIR MARKET VALUE, AS
DETERMINED BY THE BOARD, OF A SHARE ON THE DATE OF THE GRANTING OF THE OPTION
AND (III) NO INCENTIVE STOCK OPTION GRANTED TO AN OPTIONEE WHO AT THE TIME THE
OPTION IS GRANTED OWNS STOCK POSSESSING MORE THAN TEN PERCENT (10%) OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF A PARTICIPATING COMPANY WITHIN
THE MEANING OF SECTION 422(B)(6) OF THE CODE (A “TEN PERCENT OWNER OPTIONEE”)
SHALL HAVE AN OPTION EXERCISE PRICE PER SHARE LESS THAN ONE HUNDRED TEN PERCENT
(110%) OF THE FAIR MARKET VALUE, AS DETERMINED BY THE BOARD, OF A SHARE ON THE
DATE OF THE GRANTING OF THE OPTION.  NOTWITHSTANDING THE FOREGOING, AN OPTION
(WHETHER AN INCENTIVE STOCK OPTION OR A NON-STATUTORY STOCK OPTION) MAY BE
GRANTED WITH AN OPTION EXERCISE PRICE LOWER THAN THE MINIMUM EXERCISE PRICE SET
FORTH ABOVE IF SUCH OPTION IS GRANTED PURSUANT TO AN ASSUMPTION OR SUBSTITUTION
FOR ANOTHER OPTION IN A MANNER QUALIFYING WITH THE PROVISIONS OF
SECTION 424(A) OF THE CODE.


 


(B)   EXERCISED PERIOD OF OPTIONS.  THE BOARD SHALL HAVE THE POWER TO SET THE
TIME OR TIMES WITHIN WHICH EACH OPTION SHALL BE EXERCISABLE OR THE EVENT OR
EVENTS UPON THE OCCURRENCE OF WHICH ALL OR A PORTION OF EACH OPTION SHALL BE
EXERCISABLE, INCLUDING VESTING REQUIREMENTS AND/OR PERFORMANCE CRITERIA WITH
RESPECT TO THE COMPANY AND/OR THE OPTIONEE, AND THE TERM OF EACH OPTION;
PROVIDED, HOWEVER, THAT (I) NO OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION
OF TEN (10) YEARS AFTER THE DATE SUCH OPTION IS GRANTED, AND (II) NO INCENTIVE
STOCK OPTION GRANTED TO A TEN PERCENT OWNER OPTIONEE SHALL BE EXERCISABLE AFTER
THE EXPIRATION OF FIVE (5) YEARS AFTER THE DATE SUCH OPTION IS GRANTED.  THE
BOARD SHALL HAVE THE DISCRETION TO DETERMINE WHETHER AND TO WHAT EXTENT THE
VESTING OF OPTIONS SHALL BE TOLLED DURING ANY UNPAID LEAVE OF ABSENCE; PROVIDED,
HOWEVER, THAT IN THE ABSENCE OF SUCH DETERMINATION, VESTING OF OPTIONS SHALL BE
TOLLED AFTER THE THIRTIETH (30TH CALENDAR DAY OF ANY SUCH UNPAID LEAVE (UNLESS
OTHERWISE REQUIRED BY THE APPLICABLE LAWS).  IN THE EVENT OF MILITARY LEAVE,
VESTING SHALL TOLL DURING ANY UNPAID PORTION OF SUCH LEAVE, PROVIDED THAT, UPON
AN OPTIONEE’S RETURNING FROM MILITARY LEAVE (UNDER CONDITIONS THAT WOULD ENTITLE
HIM OR HER TO PROTECTION UPON SUCH RETURN UNDER THE UNIFORM SERVICES EMPLOYMENT
AND REEMPLOYMENT RIGHTS ACT), HE OR SHE SHALL BE GIVEN VESTING CREDIT WITH
RESPECT TO OPTIONS TO THE SAME EXTENT AS WOULD HAVE APPLIED HAD THE OPTIONEE
CONTINUED TO PROVIDE SERVICES TO THE COMPANY THROUGHOUT THE LEAVE ON THE SAME
TERMS AS HE OR SHE WAS PROVIDING SERVICES IMMEDIATELY PRIOR TO SUCH LEAVE.

 

--------------------------------------------------------------------------------


 


4.     EXERCISE OF OPTION.  THIS OPTION SHALL BE EXERCISABLE DURING ITS TERM IN
ACCORDANCE WITH THE VESTING/EXERCISE SCHEDULE SET OUT IN THE NOTICE AND AS SET
FORTH BELOW, PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ANY SHARES SUBJECT TO
THIS OPTION ARE EXERCISABLE PRIOR TO VESTING, SUCH SHARES SHALL BE SUBJECT TO A
RIGHT OF REPURCHASE BY THE COMPANY:


 


(A)   RIGHT TO EXERCISE.


 


(I)    THIS OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A SHARE.


 


(II)   IN THE EVENT OF OPTIONEE’S DEATH, DISABILITY OR OTHER TERMINATION OF
EMPLOYMENT OR SERVICE RELATIONSHIP, THE EXERCISABILITY OF THE OPTION IS GOVERNED
BY SECTION 6 BELOW, SUBJECT TO THE LIMITATIONS CONTAINED IN THIS SECTION 4.


 


(III)  IN NO EVENT MAY THIS OPTION BE EXERCISED AFTER THE EXPIRATION DATE OF THE
OPTION AS SET FORTH IN THE NOTICE.


 


(B)   METHOD OF EXERCISE.


 


(I)    THIS OPTION SHALL BE EXERCISABLE BY DELIVERING TO THE COMPANY A WRITTEN
NOTICE OF EXERCISE (IN THE FORM ATTACHED AS EXHIBIT B OR IN ANY OTHER FORM OF
NOTICE APPROVED BY THE BOARD) WHICH SHALL STATE OPTIONEE’S ELECTION TO EXERCISE
THE OPTION, THE NUMBER OF SHARES WITH RESPECT TO WHICH THE OPTION IS BEING
EXERCISED, AND SUCH OTHER REPRESENTATIONS AND AGREEMENTS AS TO THE HOLDER’S
INVESTMENT INTENT WITH RESPECT TO SUCH SHARES AS MAY BE REQUIRED BY THE COMPANY
AND THE APPLICABLE LAWS.  SUCH WRITTEN NOTICE SHALL BE SIGNED BY OPTIONEE AND
SHALL BE DELIVERED TO THE COMPANY (OR ITS DESIGNEE) BY SUCH MEANS AS ARE
DETERMINED BY THE BOARD IN ITS DISCRETION TO CONSTITUTE ADEQUATE DELIVERY.  TO
EXERCISE THE OPTION, OPTIONEE MUST EITHER ACCOMPANY THE WRITTEN NOTICE WITH
PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE SHARES BEING EXERCISED OR
PROVIDE SATISFACTORY ASSURANCE TO THE COMPANY THAT DELIVERY OF SUCH EXERCISE
PRICE WILL BE MADE PROMPTLY AND IN A MANNER THAT COMPLIES WITH THE APPLICABLE
LAWS.  WITH RESPECT TO AN EXERCISE PURSUANT TO SECTION 5(A) OR (B) BELOW, THE
OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY THE COMPANY OF THE
WRITTEN EXERCISE NOTICE ACCOMPANIED BY THE EXERCISE PRICE.  WITH RESPECT TO AN
EXERCISE PURSUANT TO SECTION 5(C) BELOW, THE OPTION SHALL BE DEEMED TO BE
EXERCISED UPON RECEIPT BY THE COMPANY OF THE IRREVOCABLE BROKER INSTRUCTIONS.


 


(II)   THE COMPANY IS NOT OBLIGATED, AND WILL HAVE NO LIABILITY FOR FAILURE, TO
ISSUE OR DELIVER ANY SHARES UPON EXERCISE OF THE OPTION UNLESS SUCH ISSUANCE OR
DELIVERY WOULD COMPLY WITH THE APPLICABLE LAWS, WITH SUCH COMPLIANCE DETERMINED
BY THE COMPANY IN CONSULTATION WITH ITS LEGAL COUNSEL.  THIS OPTION MAY NOT BE
EXERCISED IF THE ISSUANCE OF SUCH SHARES UPON SUCH EXERCISE OR THE METHOD OF
PAYMENT OF CONSIDERATION FOR SUCH SHARES WOULD CONSTITUTE A VIOLATION OF ANY
APPLICABLE LAW, INCLUDING WITHOUT LIMITATION ANY RULE UNDER PART 221 OF TITLE 12
OF THE CODE OF FEDERAL REGULATIONS AS PROMULGATED BY THE FEDERAL RESERVE BOARD. 
AS A CONDITION TO THE EXERCISE OF THIS OPTION, THE COMPANY MAY REQUIRE OPTIONEE
TO MAKE ANY REPRESENTATION AND WARRANTY TO THE COMPANY AS MAY BE REQUIRED BY THE
APPLICABLE LAWS.  ASSUMING SUCH COMPLIANCE, FOR INCOME TAX PURPOSES THE SHARES
SHALL BE CONSIDERED TRANSFERRED TO OPTIONEE ON THE DATE ON WHICH THE OPTION IS
EXERCISED WITH RESPECT TO SUCH SHARES.


 


(III)  AS A CONDITION TO THE EXERCISE OF THIS OPTION, OPTIONEE AGREES TO MAKE
ADEQUATE PROVISION FOR FEDERAL, STATE OR OTHER TAX WITHHOLDING OBLIGATIONS, IF
ANY, WHICH ARISE UPON THE VESTING OR EXERCISE OF THE OPTION, OR DISPOSITION OF
SHARES, WHETHER BY WITHHOLDING SHARES SUBJECT TO THE OPTION, DIRECT PAYMENT TO
THE COMPANY, OR OTHERWISE.


 


5.     METHOD OF PAYMENT.  PAYMENT OF THE EXERCISE PRICE SHALL BE BY ANY OF THE
FOLLOWING, OR A COMBINATION OF THE FOLLOWING, AT THE ELECTION OF OPTIONEE: 


 


(A)   CASH, CHECK OR OTHER CASH EQUIVALENT;


 


(B)   SURRENDER TO THE COMPANY OF OTHER SHARES OF COMMON STOCK OF THE COMPANY
THAT HAVE AN AGGREGATE FAIR MARKET VALUE ON THE DATE OF SURRENDER EQUAL TO THE
EXERCISE PRICE OF THE SHARES AS TO WHICH THE OPTION IS BEING EXERCISED.  IN THE
CASE OF SHARES ACQUIRED DIRECTLY OR INDIRECTLY FROM THE COMPANY, SUCH SHARES
MUST HAVE BEEN OWNED BY OPTIONEE FOR MORE THAN SIX (6) MONTHS ON THE DATE OF
SURRENDER (OR SUCH OTHER PERIOD OF TIME AS IS NECESSARY TO AVOID THE COMPANY’S
INCURRING ADVERSE ACCOUNTING CHARGES); OR


 


(C)   IF THE COMPANY IS THEN PERMITTING OPTIONS TO BE EXERCISED THROUGH A
“CASHLESS” BROKERED EXERCISE PROGRAM, DELIVERY OF A PROPERLY EXECUTED EXERCISE
NOTICE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A BROKER TO DELIVER

 

2

--------------------------------------------------------------------------------


 


TO THE COMPANY PROMPTLY AND IN A MANNER THAT COMPLIES WITH ALL APPLICABLE LAWS
THE FUNDS NECESSARY TO SATISFY THE AGGREGATE EXERCISE PRICE AND ANY APPLICABLE
TAX WITHHOLDING; PROVIDED THAT THE COMPANY RESERVES AT ALL TIMES THE RIGHT IN
THE COMPANY’S SOLE AND ABSOLUTE DISCRETION TO DECLINE TO APPROVE OR TO TERMINATE
ANY SUCH PROGRAM OR PROCEDURE.


 


6.     TERMINATION OF RELATIONSHIP; EFFECT ON OPTION.  FOLLOWING THE DATE OF
TERMINATION (THE “TERMINATION DATE”) OF OPTIONEE’S CONTINUOUS EMPLOYMENT,
CONSULTING OR OTHER SERVICE RELATIONSHIP WITH THE PARTICIPATING COMPANY GROUP (A
“TERMINATION”) FOR ANY REASON, OPTIONEE MAY EXERCISE THE OPTION ONLY AS SET
FORTH IN THE NOTICE AND THIS SECTION 6.  TO THE EXTENT THAT OPTIONEE IS NOT
VESTED IN THE SHARES AS OF THE TERMINATION DATE, OR IF OPTIONEE DOES NOT
EXERCISE THIS OPTION WITH RESPECT TO VESTED SHARES WITHIN THE TERMINATION PERIOD
SET FORTH IN THE NOTICE OR THE TERMINATION PERIODS SET FORTH BELOW, THE OPTION
SHALL TERMINATE IN ITS ENTIRETY.  IN NO EVENT, MAY ANY OPTION BE EXERCISED AFTER
THE EXPIRATION DATE OF THE OPTION AS SET FORTH IN THE NOTICE.


 


OPTIONEE’S CONTINUOUS SERVICE WITH THE PARTICIPATING COMPANY GROUP SHALL NOT BE
DEEMED TO TERMINATE IF OPTIONEE TAKES ANY MILITARY LEAVE, SICK LEAVE, OR OTHER
BONA FIDE LEAVE OF ABSENCE APPROVED BY THE COMPANY OF NINETY (90) DAYS OR LESS. 
IN THE EVENT OF A LEAVE OF ABSENCE IN EXCESS OF NINETY (90) DAYS, OPTIONEE’S
CONTINUOUS SERVICE SHALL BE DEEMED TO TERMINATE ON THE NINETY-FIRST (91ST) DAY
OF SUCH LEAVE UNLESS HIS OR HER RIGHT TO RETURN TO SERVICE WITH THE
PARTICIPATING COMPANY GROUP REMAINS GUARANTEED BY CONTRACT OR STATUTE.  A CHANGE
IN STATUS FROM ONE FORM OF SERVICE-PROVIDER TO ANOTHER (E.G., FROM EMPLOYEE TO
CONSULTANT) SHALL NOT CONSTITUTE A TERMINATION.


 


(A)   TERMINATION NOT AS A RESULT OF DISABILITY OR DEATH.  IN THE EVENT OF
TERMINATION FOR ANY REASON OTHER THAN AS A RESULT OF OPTIONEE’S DISABILITY OR
DEATH, OPTIONEE MAY, TO THE EXTENT VESTED IN THE SHARES AS OF THE TERMINATION
DATE, EXERCISE THIS OPTION AS TO SUCH VESTED SHARES ONLY DURING THE NINETY (90)
DAY PERIOD BEGINNING ON THE TERMINATION DATE.


 


(B)   OTHER TERMINATIONS.  IN CONNECTION WITH ANY TERMINATION OTHER THAN A
TERMINATION COVERED BY SECTION 6(A), OPTIONEE MAY EXERCISE THE OPTION ONLY AS
DESCRIBED BELOW:


 


(C)   TERMINATION UPON DISABILITY OF OPTIONEE.  IN THE EVENT OF TERMINATION AS A
RESULT OF OPTIONEE’S DISABILITY, OPTIONEE MAY, TO THE EXTENT VESTED IN THE
SHARES AS OF THE TERMINATION DATE, EXERCISE THIS OPTION WITHIN TWELVE (12)
MONTHS FROM THE TERMINATION DATE. 


 


(I)    DEATH OF OPTIONEE.  IN THE EVENT OF THE DEATH OF OPTIONEE (A) DURING THE
TERM OF THIS OPTION AND WHILE AN EMPLOYEE, CONSULTANT OR OTHER SERVICE PROVIDER
OF THE COMPANY AND HAVING BEEN IN CONTINUOUS SERVICE STATUS SINCE THE DATE OF
GRANT OF THE OPTION, OR (B) WITHIN THREE (3) MONTHS AFTER OPTIONEE’S TERMINATION
DATE, THE OPTION MAY BE EXERCISED AT ANY TIME WITHIN TWELVE (12) MONTHS
FOLLOWING THE DATE OF DEATH BY OPTIONEE’S ESTATE OR BY A PERSON WHO ACQUIRED THE
RIGHT TO EXERCISE THE OPTION BY BEQUEST OR INHERITANCE, BUT ONLY TO THE EXTENT
OPTIONEE WAS VESTED IN THE SHARES AS OF THE TERMINATION DATE.


 


(D)   EXTENSION OF EXERCISE PREVENTED BY LAW.  NOTWITHSTANDING THE FOREGOING, IF
THE EXERCISE OF THE OPTION WITHIN THE APPLICABLE TIME PERIODS SET FORTH ABOVE IS
PREVENTED BY THE PROVISIONS OF SECTION 3(B)(II) ABOVE, THE OPTION SHALL REMAIN
EXERCISABLE FOR A PERIOD OF UP TO THREE (3) MONTHS AFTER THE DATE THAT THE
CIRCUMSTANCES PREVENTING SUCH EXERCISE LAPSE; PROVIDED THAT THE OPTION SHALL NOT
BE EXERCISABLE AFTER THE EXPIRATION DATE OF THE OPTION AS SET FORTH IN THE
NOTICE.  THE COMPANY MAKES NO REPRESENTATION AS TO THE TAX CONSEQUENCES OF ANY
SUCH DELAYED EXERCISE PERIOD.  THE OPTIONEE SHOULD CONSULT WITH HIS OR HER OWN
TAX ADVISOR AS TO THE TAX CONSEQUENCES OF ANY SUCH DELAYED EXERCISE PERIOD.    


 


7.     NON-TRANSFERABILITY OF OPTION.  EXCEPT AS OTHERWISE SET FORTH IN THE
NOTICE, THIS OPTION MAY NOT BE TRANSFERRED IN ANY MANNER OTHERWISE THAN BY WILL
OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED DURING THE
LIFETIME OF OPTIONEE ONLY BY HIM OR HER.  THE TERMS OF THIS OPTION SHALL BE
BINDING UPON THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF
OPTIONEE.


 


8.     RIGHTS AS STOCKHOLDER.  UNTIL THE ISSUANCE OF THE SHARES FOLLOWING
EXERCISE OF AN OPTION (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE
COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY), NO RIGHT TO VOTE
OR RECEIVE DIVIDENDS OR ANY OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST WITH
RESPECT TO THE SHARES SUBJECT TO AN OPTION.


 


9.     NO EMPLOYMENT RIGHTS.  THIS AGREEMENT SHALL NOT CONFER UPON ANY OPTIONEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF AN EMPLOYMENT OR CONSULTING
RELATIONSHIP WITH THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY

 

3

--------------------------------------------------------------------------------


 


WITH SUCH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE EMPLOYMENT
OR CONSULTING RELATIONSHIP AT ANY TIME FOR ANY REASON.


 


10.   NOTICE OF DISQUALIFYING DISPOSITIONS.  WITH RESPECT TO ANY SHARES ISSUED
UPON EXERCISE OF AN INCENTIVE STOCK OPTION, IF OPTIONEE SELLS OR OTHERWISE
DISPOSES OF SUCH SHARES ON OR BEFORE THE LATER OF (I) THE DATE TWO (2) YEARS
AFTER THE OPTION GRANT DATE, OR (II) THE DATE ONE (1) YEAR AFTER THE DATE OF
EXERCISE, OPTIONEE SHALL IMMEDIATELY NOTIFY THE COMPANY IN WRITING OF SUCH
DISPOSITION.  OPTIONEE ACKNOWLEDGES AND AGREES THAT HE OR SHE MAY BE SUBJECT TO
INCOME TAX WITHHOLDING BY THE COMPANY ON THE COMPENSATION INCOME RECOGNIZED BY
OPTIONEE FROM THE EARLY DISPOSITION BY PAYMENT IN CASH OR OUT OF THE CURRENT
EARNINGS PAID TO OPTIONEE.


 


11.   CHANGES IN CAPITAL STOCK; CORPORATE TRANSACTIONS.  SUBJECT TO ANY ACTION
REQUIRED UNDER THE APPLICABLE LAWS BY THE STOCKHOLDERS OF THE COMPANY, THE
NUMBER OF SHARES COVERED UNDER THIS AGREEMENT, AS WELL AS THE EXERCISE PRICE PER
SHARE OF OUTSTANDING OPTIONS, SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE
OR DECREASE IN THE NUMBER OF ISSUED SHARES RESULTING FROM A STOCK SPLIT, REVERSE
STOCK SPLIT, STOCK DIVIDEND, COMBINATION, RECAPITALIZATION OR RECLASSIFICATION
OF THE COMMON STOCK, OR ANY OTHER INCREASE OR DECREASE IN THE NUMBER OF ISSUED
SHARES EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY; PROVIDED,
HOWEVER, THAT CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT
BE DEEMED TO HAVE BEEN “EFFECTED WITHOUT RECEIPT OF CONSIDERATION.”  SUCH
ADJUSTMENT SHALL BE MADE BY THE BOARD, WHOSE DETERMINATION IN THAT RESPECT SHALL
BE FINAL, BINDING AND CONCLUSIVE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO
ISSUANCE BY THE COMPANY OF SHARES OF STOCK OF ANY CLASS, OR SECURITIES
CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT
BY REASON THEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OR PRICE OF SHARES
SUBJECT TO AN OPTION.


 


12.   TRANSFER OF CONTROL; LIQUIDATION.  A “TRANSFER OF CONTROL” SHALL BE DEEMED
TO HAVE OCCURRED IN THE EVENT OF (A) A SALE OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS, (B) A MERGER, CONSOLIDATION OR OTHER CAPITAL REORGANIZATION OR
TRANSACTION OF THE COMPANY WITH OR INTO ANOTHER CORPORATION, ENTITY OR PERSON.


 

In the event of a Transfer of Control, the Board, in its sole discretion, may
arrange with the surviving, continuing, successor, or purchasing corporation or
parent corporation thereof, as the case may be (the “Acquiring Corporation”),
for the Acquiring Corporation to either assume the Options hereunder or
substitute options for the Acquiring Corporation’s stock for this Option.  Any
Options which are neither assumed, substituted for by the Acquiring Corporation
in connection with the Transfer of Control, nor exercised as of the date of the
Transfer of Control, shall terminate and cease to be outstanding effective as of
the date of the Transfer of Control.

 

In the event of a liquidation or dissolution of the Company, this Option will
terminate immediately prior to the consummation of such action, unless otherwise
determined by the Board in its sole discretion.

 


13.   DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL APPLY:


 


(A)   “AGREEMENT” MEANS THIS 2005 RETENTION STOCK OPTION AGREEMENT BETWEEN THE
COMPANY AND OPTIONEE EVIDENCING THE TERMS AND CONDITIONS OF THIS OPTION.


 


(B)   “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE ADMINISTRATION OF
STOCK OPTIONS UNDER U.S. STATE CORPORATE LAWS, U.S. FEDERAL AND STATE SECURITIES
LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION SYSTEM ON WHICH THE COMMON STOCK
IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF ANY FOREIGN COUNTRY OR
JURISDICTION THAT MAY APPLY TO THIS OPTION.


 


(C)   “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(D)   “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


 


(E)   “DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE.


 


(F)    “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF COMMON STOCK
DETERMINED AS FOLLOWS:


 


(I)    IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A
NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ NATIONAL MARKET
OR THE NASDAQ SMALLCAP MARKET OF THE NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE
SHALL BE THE CLOSING SALES PRICE FOR SUCH STOCK (OR THE CLOSING BID, IF NO SALES
WERE REPORTED) AS QUOTED ON SUCH EXCHANGE OR SYSTEM ON THE DAY OF DETERMINATION,
AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR
DEEMS RELIABLE;

 

4

--------------------------------------------------------------------------------


 


(II)   IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED SECURITIES DEALER
BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR MARKET VALUE SHALL BE THE MEAN
BETWEEN THE HIGH BID AND LOW ASKED PRICES FOR THE COMMON STOCK ON THE DAY OF
DETERMINATION; OR


 


(III)  IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE FAIR
MARKET VALUE THEREOF SHALL BE DETERMINED IN GOOD FAITH BY THE BOARD.


 


(G)   “NON-STATUTORY STOCK OPTION” MEANS AN OPTION NOT INTENDED TO QUALIFY AS AN
INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE AND THE
REGULATIONS PROMULGATED THEREUNDER.


 


(H)   “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER EXISTING,
AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(I)    “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION”, WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


14.   MISCELLANEOUS PROVISIONS.

 


(A)   EFFECT OF AGREEMENT.  THIS AGREEMENT SHALL BE ADMINISTERED BY THE BOARD
AND/OR BY ONE OR MORE DULY APPOINTED COMMITTEES (COLLECTIVELY, THE “COMMITTEE”)
OF THE BOARD HAVING SUCH POWERS AS SHALL BE SPECIFIED BY THE BOARD.  THE
COMPOSITION OF, AND AUTHORITY DELEGATED TO, THE COMMITTEE SHALL CONFORM TO ANY
MANDATORY REQUIREMENTS OF THE APPLICABLE LAWS.  SUBSEQUENT REFERENCES HEREIN TO
THE BOARD SHALL ALSO MEAN THE COMMITTEE IF SUCH COMMITTEE HAS BEEN APPOINTED
AND, UNLESS THE POWERS OF THE COMMITTEE HAVE BEEN SPECIFICALLY LIMITED, THE
COMMITTEE SHALL HAVE ALL OF THE POWERS OF THE BOARD GRANTED HEREIN, INCLUDING,
WITHOUT LIMITATION, THE POWER TO TERMINATE OR AMEND THIS AGREEMENT AT ANY TIME,
SUBJECT TO ANY LIMITATIONS IMPOSED BY THE APPLICABLE LAWS.  


 


ALL QUESTIONS OF INTERPRETATION OF THIS AGREEMENT OR OF THE OPTION GRANTED
HEREUNDER SHALL BE DETERMINED BY THE BOARD, AND SUCH DETERMINATIONS SHALL BE
FINAL AND BINDING UPON ALL PERSONS HAVING AN INTEREST HEREUNDER.


 


(B)   CHOICE OF LAW; ARBITRATION.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, AS SUCH LAWS
ARE APPLIED TO CONTRACTS ENTERED INTO AND PERFORMED IN SUCH STATE.  ANY DISPUTE
OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
SETTLED EXCLUSIVELY IN ARBITRATION CONDUCTED IN SANTA CLARA COUNTY, CALIFORNIA,
IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION.  PUNITIVE DAMAGES SHALL NOT BE AWARDED.  IN ANY ARBITRATION
PROCEEDING, THE PARTY DETERMINED TO BE THE PREVAILING PARTY SHALL BE ENTITLED TO
RECEIVE, IN ADDITION TO ANY OTHER AWARD, ITS ATTORNEYS’ FEES AND EXPENSES OF THE
PROCEEDING.


 


15.   DATA PROTECTION MATTERS.  IN ORDER TO FACILITATE ADMINISTRATION OF THE
OPTION, IT WILL BE NECESSARY FOR THE COMPANY OR THE SUBSIDIARY THAT EMPLOYS
OPTIONEE (OR ITS OR THEIR PAYROLL ADMINISTRATORS) TO COLLECT, HOLD AND PROCESS
CERTAIN PERSONAL INFORMATION ABOUT OPTIONEE AND TO TRANSFER THIS DATA TO THE
COMPANY AND TO CERTAIN THIRD PARTIES SUCH AS BROKERS WITH WHOM OPTIONEE MAY
ELECT TO DEPOSIT SHARES, AS WELL AS OTHER THIRD PARTY OUTSOURCE SERVICE
PROVIDERS ENGAGED IN ADMINISTERING STOCK OPTION MATTERS.  OPTIONEE CONSENTS TO
THE COMPANY OR THE APPLICABLE SUBSIDIARY (OR ITS OR THEIR AGENTS OR
ADMINISTRATORS) COLLECTING, HOLDING AND PROCESSING SUCH PERSONAL DATA AND
TRANSFERRING SUCH DATA TO THE COMPANY OR ANY OTHER PARTIES INSOFAR AS IT IS
REASONABLY NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE THE OPTION.  WHERE SUCH
A TRANSFER IS TO A DESTINATION OUTSIDE THE COUNTRY IN WHICH OPTIONEE RESIDES, OR
OUTSIDE THE EUROPEAN ECONOMIC AREA, THE COMPANY (AND ITS AGENTS AND
ADMINISTRATORS) SHALL TAKE REASONABLE STEPS TO ENSURE THAT OPTIONEE’S PERSONAL
DATA CONTINUES TO BE ADEQUATELY PROTECTED AND SECURELY HELD.  OPTIONEE
UNDERSTANDS THAT OPTIONEE MAY, AT ANY TIME, VIEW HIS OR HER PERSONAL DATA,
REQUIRE ANY NECESSARY CORRECTIONS TO IT, OR WITHDRAW THE CONSENTS CONTAINED
HEREIN IN WRITING BY CONTACTING THE HUMAN RESOURCES DEPARTMENT OF THE COMPANY
(OR IF APPLICABLE THE HUMAN RESOURCES DEPARTMENT OF THE SUBSIDIARY THAT EMPLOYS
OPTIONEE) (BUT OPTIONEE ACKNOWLEDGES THAT WITHOUT THE USE OF SUCH DATA IT MAY
NOT BE PRACTICABLE FOR THE COMPANY TO ADMINISTER THE OPTION IN A TIMELY FASHION
OR AT ALL AND THIS MAY BE DETRIMENTAL TO OPTIONEE).

 

5

--------------------------------------------------------------------------------


 

[g176625khi002.gif]

 

 

 

 

EXHIBIT A

NOTICE OF NON-STATUTORY

STOCK OPTION GRANT

 

 

«First_Name» «Last_Name»

 

 

 

Option No.:  0000000000«Option_»

«Address_Line_1»

 

 

 

2005 Retention Stock Option Agreement

«Address_Line_2»

 

 

 

 

«City», «State» «Zip»

 

 

 

 

«Country»

 

 

 

 

 

You have been granted an option to purchase Common Stock of Intellisync
Corporation (the “Company”) as follows:

 

Date of Option Grant:

 

«Date_of_Grant»

Exercise Price Per Share:

 

$«Exercise_Price»

Total Exercise Price:

 

$«Exercise_Price»

Number of Option Shares:

 

«M__of_Options»

Option Expiration Date:

 

«Expiration_Date»

Vesting Commencement Date:

 

«Vesting_Date»

 

Vesting/Exercise Schedule:  So long as your employment, consulting or other
service relationship with the Company continues, the Shares underlying this
Option shall vest and become exercisable in accordance with the following
schedule:

 

one-fourth of the total number of Shares subject to the Option shall vest and
become exercisable on the twelve month anniversary of the Vesting Commencement
Date and 1/48th of the total number of Shares subject to the Option shall vest
and become exercisable each month thereafter, so that the Option shall be fully
vested and exercisable on the fourth anniversary of the Vesting Commencement
Date (assuming you remain in a continuous service relationship with the Company
through that date).

 

Termination Period:  The Option may be exercised as to vested Shares only for
three (3) months after termination of employment or consulting relationship
except as set out in Section 6 of the Agreement (but in no event later than the
Expiration Date).  You are responsible for keeping track of these exercise
periods following termination for any reason of your employment or other service
relationship with the Company.  The Company will not provide further notice of
such periods.

 

Transferability:  This Option may not be transferred.

 

Acceptance:  This Grant may only be accepted by following the procedure below. 
You must accept the Grant before you can exercise the Option.  MAKE SURE YOU
READ THE AGREEMENT CAREFULLY PRIOR TO YOUR ACCEPTANCE.  If you agree to the
terms of the Agreement, follow the procedure below to officially accept the
Grant.

 

•      Go to the WealthViews website: https://www.wealthviews.com/sync

•      Log In using your USER ID and PASSWORD

•      Click on “Grant History” under the STOCK OPTIONS menu on the left-hand
side of the screen.

•      Click on “Pending” for each of your grants

•      Click the “I ACCEPT” button on the bottom of each of your grant
documents.

 

By your electronic acceptance of this Option Grant, you and the Company agree
that this option is granted under and governed by the terms and conditions of
the Agreement.

 

In addition, you agree and acknowledge that your rights to any Shares underlying
the Option will be earned only as you provide services to the Company over time,
that the grant of the Option is not as consideration for services you rendered
to the Company prior to your Vesting Commencement Date, and that nothing in this
Notice or the Agreement documentation confers upon you any right to continue
your employment, consulting or other service relationship with the Company for
any period of time, nor does it interfere in any way with your right or the
right of the Company to terminate that relationship at any time, for any reason,
with or without cause.

 

6

--------------------------------------------------------------------------------


 

[g176625khi002.gif]

 

 

 

 

EXHIBIT B

EXERCISE NOTICE

 

 

 

Intellisync Corporation

2550 North First Street, Suite 500

San Jose, CA 95131

Attention:  Stock Administrator

 

1.     Exercise of Option.  Effective as of today,
                                ,           , the undersigned (“Purchaser”)
hereby elects to purchase                              shares (the “Shares”) of
the Common Stock of Intellisync Corporation (the “Company”) under and pursuant
to the 2005 Retention Stock Option Agreement dated
                            (the “Award Agreement”).  The purchase price for the
Shares will be $                            , as required by the Award
Agreement.

 

2.     Delivery of Payment.  Purchaser herewith delivers to the Company the full
purchase price for the Shares and any required withholding taxes to be paid in
connection with the exercise of the Option.

 

3.     Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Award Agreement and agrees to abide by and be
bound by its terms and conditions.

 

4.     Rights as Stockholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares subject
to the Option, notwithstanding the exercise of the Option.  The Shares so
acquired will be issued to Purchaser as soon as practicable after exercise of
the Option.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance.

 

5.     Tax Consultation.  Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 

6.     Entire Agreement; Governing Law.  The Award Agreement is incorporated
herein by reference.  This Agreement and the Award Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Purchaser with respect to the subject matter hereof, and may not be modified
adversely to the Purchaser’s interest except by means of a writing signed by the
Company and Purchaser.  This agreement is governed by the internal substantive
laws, but not the choice of law rules, of California.

 

Submitted by:

 

Accepted by:

 

 

 

PURCHASER:

 

INTELLISYNC CORPORATION

 

 

 

 

 

 

 

 

Print Name:

 

 

Its:

 

 

 

 

 

 

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received:

 

 

 

7

--------------------------------------------------------------------------------